 Case 2:18-cv-05741-DMG-PLA Document 108-2 Filed 10/05/18 Page 1 of 2 Page ID
                                  #:4101


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   LUCAS R., by his next friend MADELYN     Case No. 2:18-cv-05741
     R.; DANIELA MARISOL T., by her next
12   friend KATHERINE L.; MIGUEL ANGEL        [PROPOSED] ORDER GRANTING
     S., by his next friend GERARDO S.;       APPLICATION FOR LEAVE TO FILE
13   GABRIELA N., by her next friend ISAAC    UNDER SEAL DOCUMENTS SUBMITTED
     N.; JAIME D., by his next friend REYNA   IN SUPPORT OF OPPOSITION TO
14   D.; SAN FERNANDO VALLEY REFUGEE          MOTION TO DISMISS
     CHILDREN CENTER, INC.;
15   UNACCOMPANIED CENTRAL AMERICAN
     REFUGEE EMPOWERMENT,
16
                     Plaintiffs,
17
           v.
18
     ALEX AZAR, Secretary of U.S.
19   Department of Health and Human
     Services; E. SCOTT LLOYD, Director,
20   Office of Refugee Resettlement of the
     U.S. Department of Health & Human
21   Services,
22                   Defendants.
23
24
25
26
27
28
                                                  [PROPOSED] ORDER GRANTING APPLICATION
                                                             FOR LEAVE TO FILE UNDER SEAL
                                                                              2:18-CV-05741
 Case 2:18-cv-05741-DMG-PLA Document 108-2 Filed 10/05/18 Page 2 of 2 Page ID
                                  #:4102


1          Pending before the Court is Plaintiffs’ unopposed application for leave to file
2    under seal portions of Exhibits 1-4 offered in support of their Opposition to the Motion
3    to Dismiss.
4          Having considered the papers submitted by Plaintiffs and having reviewed the
5    material that Plaintiffs seek to seal, the Court HOLDS that Plaintiffs’ request is
6    narrowly tailored to seal only that material for which compelling reasons have been
7    established and GRANTS their request.
8          Accordingly, it is hereby ORDERED:
9          1.      Plaintiffs are granted leave to file under seal the unredacted versions of
10   Exhibits 1-4 in support of their Opposition to the Motion to Dismiss. Pursuant to Local
11   Rule 79-5.2.2(c), Plaintiffs shall e-file these documents under seal within three (3) days
12   of the date of this Order.
13         2.      Plaintiffs’ redacted versions of Exhibits 1-4 are hereby accepted as the
14   public versions of those documents.
15
           IT IS SO ORDERED.
16
17
18   DATED:                                            DOLLY M. GEE
19                                            UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28
                                                        [PROPOSED] ORDER GRANTING APPLICATION
                                               1.                  FOR LEAVE TO FILE UNDER SEAL
                                                                                    2:18-CV-05741
